UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4334



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE THOMAS O’BRIEN, a/k/a Bluto,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CR-99-23)


Submitted:   December 17, 2001            Decided:   January 11, 2002


Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Fernando
Groene, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George T. O’Brien appeals the district court’s order denying

modification of his terms of supervised release. O’Brien’s conten-

tion that restrictions to his ability to operate a motor vehicle

are unnecessary to protect the public and bear no reasonable

relationship to his crime effectively attack the district court’s

original sentencing decision, and thus provide no basis for modi-

fication.     See United States v. Lussier, 104 F.3d 32, 34 (2d Cir.

1997).   Accordingly, the order of the district court is affirmed.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2